DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Compact Prosecution
In order to reach allowable subject matter, either applicant will need to demonstrate that the claims provide clear antecedent support for the claimed subject matter under §112(a) or will need to amendment the claims such that they have such support.
If applicant can further show that the as-filed disclosure provides clear support for “determining that the first elements of the second data set include a first repeated value” (claim 1 lines 8-9 with proposed amendment, with similar amendments necessary in the other independent claims), then that would overcome the rejection under §112(b). The examiner has not found support under §112(a) in the as-filed disclosure for the claims either in their present form or with such an amendment. 
Therefore, applicant’s path toward allowable subject matter may require substantial amendments to the claimed subject matter to result in claims that are fully supported by the as-filed disclosure. If such amendments are made, then further search and/or consideration will be required.


Priority
Examiner acknowledges Applicant's claim for benefit based on 62/191,266 filed 7/10/2015.
	Examiner has reviewed 62/191,266 and has found that it does not fully support the instant claims. For example, 62/191,266 does not support at least these limitations in the independent claims:
“receiving a macro instruction” (see instant: claim 1 line 2; claim 11 line 2; claim 19 line 4);
“a macro operation for the neural network” (see instant: claim 1 line(s) 4-5; claim 11 line(s) 3-4; claim 19 line(s) 5-6);
“determining whether the first elements of the second data set include a first repeated value” (see instant: claim 1 line(s) 8-9; claim 11 line(s) 10-11; claim 19 line(s) 9-10);
“the generated result being a second repeated value in a third data set” (see instant: claim 1 line(s) 13-14; claim 11 line(s) 13-14; claim 19 line(s) 12-13);
“positions of the second repeated value in the third data set being based on positions of the first repeated value in the second data set” (see instant: claim 1 line(s) 13-14; claim 11 line(s) 14-15; claim 19 line(s) 13-14); and
“automatically initiating the macro operation” (see instant: claim 1 line(s) 15; claim 19 line(s) 15).
Therefore, the effective filing date of the instant claims is the actual filing date: 6/27/2016.
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. In Re page 8, applicant argues:
Applicant respectfully submits that the effective filing date of the instant claims is July 10, 2015. 
Applicant respectfully submits that support can be found in paragraph 6 of the U.S. Provisional Patent Application Serial No. 62/191,266 for a macro instruction and a macro operation for the neural network where an offline software utility is disclosed that generates a command stream to control execution of a matrix multiply unit for a specific network instance. The command stream specifies intermediate computations in terms of a set of low precision computations that may be executed on a common low-precision unit over two or more cycles, and a run-time software layer that interfaces directly to a control hardware to initiate execution of the network on input data. 

Examiner disagrees. Firstly, the paragraphs of 62/191,266 are not numbered, and it is not clear what applicant refers to when referencing paragraph 6, since paragraphs involving lists get numbered differently by different practitioners. Secondly, examiner has not found support for the claimed “receiving a macro instruction”, “a macro operation for the neural network”, and “automatically initiating the macro operation” as would be required in order to provide support for the independent claims. Examiner has found no mention of a “macro” nor anything that meets a dictionary definition of the macro within the computer arts, such as:
American Heritage College Dictionary, Fourth Edition (2004): “Computer science: 1. A single, user-defined command that is part of an application and executes a series of commands. 2. A shorthand representation for a number of lines of code.”
Microsoft Computer Dictionary, Fifth Edition (2002): “1. In applications, a set of keystrokes and instructions recorded and saved under a short key code or macro name. When the key code is typed or the macro name is used, the program carries out the instructions of the macro. Users can create a macro to save time by replacing an often-used, sometimes lengthy, series of strokes with a shorter version. 2. In programming languages, such as C or assembly language, a name that defines a set of instructions that are substituted for the macro name 
IEEE 100: The Authoritative Dictionary of IEEE Standards Terms, Seventh Edition (2000): “(1) (software) In software engineering, a predefined sequence of computer instructions that is inserted into a program, usually during assembly or compilation, at each place that its corresponding macroinstruction appears in the program. (C) 610.12-1990 (2) In word processing, a predefined sequence of text and text formatting commands collected under a single user-defined name. Each time the name is entered, it is automatically replaced by the sequence of text and commands. (C) 610.2-1987 (3) A defined procedure or sequence of operations or characters that is inserted in the procedure each time its name is invoked. (SCC20) 771-1998.
In contrast, applicant’s arguments have referred to “a command stream” which “specifies intermediate computations”. That does not support the claimed “macro” in the context of the instant independent claims. 
	In Re page 8, applicant argues:
Applicant respectfully submits that support can be found in FIG. 3 and the corresponding descriptive disclosure relating to FIG. 3 of the U.S. Provisional Patent Application Serial No. 62/191,266 for determining whether first elements of the second data set include a first repeated value, the generated result being a second repeated value in a third data set, and positions of the second repeated value in the third data set being based on positions of the first repeated value in the second dataset where components of matrices MO and M1 are disclosed as having some components that have the same (or similar value), and that an execution table 302 takes into account these characteristics to generate operations to compute output feature maps in an efficient manner. 

Examiner disagrees. While this shows an example of having repeating values, this falls short of “determining whether the first elements of the second data set include a first repeated value” [emphasis added]. Nowhere in 62/191,266 does examiner see anything like a determination, check, verification, validation, computation, or comparison of values accomplishing “determining whether the first elements of the second data set include a first repeated value” [emphasis added]. Using applicant’s logic from the top of In Re page 18, examiner paraphrases (differences underlined): 
Examiner respectfully submits that if 62/191,266 actually disclosed or suggested “determining whether the second elements of the second data set include a first repeated value,” Examiner is confident that such a disclosure or suggestion would have been specifically identified and cited, but such is not the case. The cite to 62/191,266 is a general cite having hand-waving qualities.
This applies here even more than to Yeh, to which applicant applied it. Merely having an example with duplicated values does not provide support for “determining whether the first elements of the second data set include a first repeated 
	Therefore, 62/191,266 fails to provide support for the instant claims, and as a result the effective filing date of the instant claims is the actual filing date: 6/27/2016.

Title
Response to Arguments
Applicant’s arguments, see page 8, filed 2/4/2021, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The instant specification lacks proper antecedent basis for the claimed “determining whether the first elements of the second data set include a first repeated value” as claimed in claim 1 lines 8-10 (with substantially equivalent recitations in claims 11 and 19). 
The instant specification lacks proper antecedent basis for the claimed “generating an order of execution sequence that includes applying the first repeated value once to the first data set for the macro operation to generate a result based on the second data set being determined to include the first repeated value” as claimed in claim 1 lines 10-12 (with substantially equivalent recitations in claims 11 and 19). 
The instant specification lacks proper antecedent basis for the claimed “the generated result being a second repeated value in a third data set” as claimed in claim 1 lines 12-13 (with substantially equivalent recitations in claims 11 and 19). 
The instant specification lacks proper antecedent basis for the claimed “positions of the second repeated value in the third data set being based on positions of the first repeated value in the second data set” as claimed in claim 1 lines 13-14 (with substantially equivalent recitations in claims 11 and 19). 
Applicant is reminded that no new matter may be introduced if the specification is amended in order to provide antecedent support for the claims.
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. In Re pages 9-10, applicant argues based on Figure 10 that the originally filed specification provides proper antecedent basis for “determining whether the first elements of the second data set include a first repeated value”. 
	Examiner disagrees. While Figure 10 shows an example of having repeating values, this falls short of “determining whether the first elements of the second data set include a first repeated value” [emphasis added]. Figure 10 does appear to capture the values from matrices M0 and M1, but does convey that there is any analysis accomplishing “determining whether the first elements of the second data set include a first repeated value” [emphasis added]. Nowhere in 62/191,266 does examiner see anything like a determination, check, verification, validation, computation, or comparison of values accomplishing “determining whether the first elements of the second data set include a first repeated value” [emphasis added]. Using applicant’s logic from the top of In Re page 18, examiner paraphrases (differences underlined): 
Examiner respectfully submits that if 62/191,266 actually disclosed or suggested “determining whether the second elements of the second data set include a first repeated value,” Examiner is confident that such a disclosure or suggestion would have been specifically identified and cited, but such is not the case. The cite to 62/191,266 is a general cite having hand-waving qualities.
This applies here even more than to Yeh, to which applicant applied it. Merely having an example with duplicated values does not provide support for “determining whether the first elements of the second data set include a first repeated value” [emphasis added], as required to support the independent claims. 
	In Re pages 10-11, applicant argues based on Figure 10 and ¶¶ [00118], [00120] that the originally filed specification provides proper antecedent basis for “generating an order of execution sequence that includes applying the first repeated value once to the first data set for the macro operation to generate a result based on the second data set being determined to include the first repeated value”. 
	Examiner disagrees. Applicant’s citations do not appear to have anything to do with the claimed “for the macro operation” nor with a determination that the first elements of the second data set include a first repeated value. 

	Examiner disagrees. Applicant’s allegation that it is matrix multiplication “generally involves” results in a third data set is not support in the specification, as required by MPEP 608.01(o). More problematic, it is easy to come up with examples where “a repeated value in one operand matrix” does not result in a repeated value in the resulting product matrix. Consider examples with these matrices and vectors:
A =                          
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                2
                                            
                                            
                                                3
                                            
                                        
                                        
                                            
                                                4
                                            
                                            
                                                5
                                            
                                            
                                                6
                                            
                                        
                                        
                                            
                                                7
                                            
                                            
                                                8
                                            
                                            
                                                9
                                            
                                        
                                    
                                
                            
                        
                    		B =                          
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                            
                                                5
                                            
                                        
                                        
                                            
                                                7
                                            
                                            
                                                9
                                            
                                            
                                                11
                                            
                                        
                                        
                                            
                                                15
                                            
                                            
                                                50
                                            
                                            
                                                50
                                            
                                        
                                    
                                
                            
                        
                    		c =                          
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                1
                                            
                                            
                                                5
                                            
                                        
                                    
                                
                            
                        
                    		d =                          
                            
                                
                                    
                                        
                                            
                                                1
                                            
                                        
                                        
                                            
                                                1
                                            
                                        
                                        
                                            
                                                5
                                            
                                        
                                    
                                
                            
                        
                    
In this example, the value ‘1’ is repeated once in matrix A, twice in matrix B, twice in vector c, and twice in vector d. Furthermore, the value ‘50’ is repeated twice in matrix B. Looking at the results various vector-matrix multiplication, matrix-vector multiplication, matrix-matrix multiplication, and convolution operations:
                
                    A
                    d
                    =
                     
                    
                        
                            
                                
                                    
                                        18
                                    
                                
                                
                                    
                                        39
                                    
                                
                                
                                    
                                        60
                                    
                                
                            
                        
                    
                
            
                
                    c
                    A
                    =
                     
                    
                        
                            
                                
                                    
                                        40
                                    
                                    
                                        47
                                    
                                    
                                        54
                                    
                                
                            
                        
                    
                
            
                
                    A
                    B
                    =
                     
                    
                        
                            
                                
                                    
                                        60
                                    
                                    
                                        169
                                    
                                    
                                        177
                                    
                                
                                
                                    
                                        129
                                    
                                    
                                        349
                                    
                                    
                                        375
                                    
                                
                                
                                    
                                        198
                                    
                                    
                                        529
                                    
                                    
                                        573
                                    
                                
                            
                        
                    
                
            
                
                    B
                    A
                    =
                     
                    
                        
                            
                                
                                    
                                        40
                                    
                                    
                                        47
                                    
                                    
                                        54
                                    
                                
                                
                                    
                                        120
                                    
                                    
                                        147
                                    
                                    
                                        174
                                    
                                
                                
                                    
                                        565
                                    
                                    
                                        680
                                    
                                    
                                        795
                                    
                                
                            
                        
                    
                
            
                
                    c
                    o
                    n
                    v
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                    (
                    A
                    ,
                    d
                    )
                    =
                     
                    
                        
                            
                                
                                    
                                        1
                                    
                                    
                                        2
                                    
                                    
                                        3
                                    
                                
                                
                                    
                                        5
                                    
                                    
                                        7
                                    
                                    
                                        9
                                    
                                
                                
                                    
                                        16
                                    
                                    
                                        23
                                    
                                    
                                        30
                                    
                                
                                
                                    
                                        27
                                    
                                    
                                        33
                                    
                                    
                                        39
                                    
                                
                                
                                    
                                        35
                                    
                                    
                                        40
                                    
                                    
                                        45
                                    
                                
                            
                        
                    
                
            
                
                    c
                    o
                    n
                    v
                    o
                    l
                    u
                    t
                    i
                    o
                    n
                    (
                    A
                    ,
                    B
                    )
                    =
                     
                    
                        
                            
                                
                                    
                                        1
                                    
                                    
                                        3
                                    
                                    
                                        10
                                    
                                    
                                        13
                                    
                                    
                                        15
                                    
                                
                                
                                    
                                        11
                                    
                                    
                                        32
                                    
                                    
                                        81
                                    
                                    
                                        80
                                    
                                    
                                        63
                                    
                                
                                
                                    
                                        50
                                    
                                    
                                        166
                                    
                                    
                                        378
                                    
                                    
                                        408
                                    
                                    
                                        261
                                    
                                
                                
                                    
                                        109
                                    
                                    
                                        394
                                    
                                    
                                        752
                                    
                                    
                                        719
                                    
                                    
                                        399
                                    
                                
                                
                                    
                                        105
                                    
                                    
                                        470
                                    
                                    
                                        885
                                    
                                    
                                        850
                                    
                                    
                                        450
                                    
                                
                            
                        
                    
                
            
Each of these operations have a ‘1’ vale in matrix A and two ‘1’ values in the other operand. None of the results contain repeated values, and therefore applicant’s argument appears to be unfounded. It certainly isn’t sufficient to establish proper antecedent basis in the specification for the claimed subject matter.  

	Examiner disagrees. The specification lacks support for a “second repeated value in the third data set” (as explained above) and therefore cannot this language. 
	For all of the claims, applicant is reminded that the specification needs to provide antecedent support for not only the concepts, but also for the claimed terminology, in order to satisfy MPEP §608.01(o), which recites (emphasis added):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a).
Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as-filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent  basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent  basis for the terms appearing in the claims provided no new matter is introduced.
The specification should be objected to if it does not provide proper antecedent basis for the claims by using form paragraph 7.44.
Examiner notes that most of applicant’s arguments in pages 9-13 do not attempt to correlated the claimed terminology to clear support in the specification. Therefore, the objection to the specification is properly MAINTAINED.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation(s) “control unit that receives …”, “memory unit storing …”, and “processing unit automatically initiating …” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “receives …”, “storing …”, “automatically initiating …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. As written, “control”, “memory”, and “processing” are labels which are merely nomenclature for identifying each associated unit, and are not structure. Similarly, the “coupled to” language is not structure since nothing being coupled is inherently structural. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ¶[0032] describes “a semiconductor integrated circuit” implementation in which “each of the blocks shown in FIG. 1 represents circuitry … includes a control unit 102 … processing units … memory units 110”. The associated functions in the claim are supported in the specification as being accomplished by these circuits. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. In Re page 13, applicant argues that 
“one of skill in the art, upon reading the specification, would understand that the terms "control unit that receives ...," "memory unit storing ...,"and "processing unit automatically initiating ..." have a sufficiently definite meaning as the name of each specific structure that performs the corresponding function identifies the structures by their respective functions. Consequently, Applicant respectfully requests that the Examiner not interpret the claim limitations "control unit that receives ...," "memory unit storing ...,"and "processing unit automatically initiating ..." under 35 U.S.C. § 112(f) or 35 U.S.C. § 112, sixth paragraph.”

Examiner disagrees. Even applicant’s argument indicates one of [ordinary] skill “upon reading the specification, would understand” the specific structure that performs the corresponding function. While it may not be applicant’s intention, that is effectively an argument in favor of maintaining the interpretation under §112(f). In the context used in the claims, “control”, “memory”, and “processing” are labels which are merely nomenclature for identifying each associated unit, and are not structure. Therefore, the cited limitations each amount to a generic placeholder “unit” coupled with functional language, where each unit is named for differentiation. Therefore, interpretation under §112(f) is required. The specification provides the corresponding structure in ¶[0032] describing “a semiconductor integrated circuit” implementation in which “each of the blocks shown in FIG. 1 represents circuitry … includes a control unit 102 … processing units … memory units 110”. The associated functions in the claim are supported in the specification as being accomplished by these circuits. Therefore, the interpretation under §112(f) is properly maintained. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 line(s) 8-9 recite(s) “determining whether the first elements of the second data set include a first repeated value” in line(s) 8-9. This is new matter that is not supported in the disclosure originally filed. The instant specification in [00118] does state “… The matrices MO and M1 have some components that have the same or similar values (e.g., the A components) and also zero elements …”. This a statement that two matrices have some components that have the same or similar values to each other does not support performing “determining whether the first elements of the second data set include a first repeated value”. Examiner has found no support anywhere in the specification for the concept of “determining whether the first elements of the second data set include a first repeated value”. This is new matter that is not supported in the disclosure originally filed.
Claim 1 line(s) 10-14 recite(s) “generating an order of execution sequence that includes applying the first repeated value once to the first data set for the macro operation to generate a result based on the second data set being determined to include the first repeated value, the generated result being a second repeated value in a third data set, positions of the second repeated value in the third data set being based on positions of the first repeated value in the second data set”. 
The instant specification describes: [00121] “… Further, in the example of FIG. 10, execution table 1002 shows the sequence for both matrices MO and M1 merged thereby illustrating how weight A can be applied once even though weight A is used two times in MO and once in M1” and [00126] “… In one example, the MMU is capable of supporting higher precision operations by the software compiler generating the weight/sequencer stream (e.g., FIG. 10) …”. 
While this shows an execution sequence applying a repeated value once even though a weight is used multiple times ([00121]) and generating a weight sequencer stream, these ideas are not linked and even if they were, it does not support the claimed “generating an order of execution sequence that includes applying the first repeated value once to the first data set based on the second data set being determined to include the first repeated value…”. This is new matter that is not supported in the disclosure originally filed.
Examiner has not found any support for the claimed “… the generated result being a second repeated value in a third data set …”. This is new matter that is not supported in the disclosure originally filed.
Examiner has not found any support for the claimed “… positions of the second repeated value in the third data set being based on positions of the first repeated value in the second data set”. This is new matter that is not supported in the disclosure originally filed.
Claim 11 lines 10-15 are new matter that is not supported in the disclosure originally filed for the same reasons given for claim 1 above.
Claim 19 lines 9-14 are new matter that is not supported in the disclosure originally filed for the same reasons given for claim 1 above.
Claims 2-10, 12-18, and 20 are rejected due to depending upon a rejected claim as they do not overcome the issues raised above.
Appropriate corrections are required.
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. In Re pages 13-14, applicant argues:

Applicant respectfully traverses this rejection. Applicant respectfully submits that it appears that this rejection is based on the objection to the specification. Applicant respectfully submits that, as demonstrated above, the originally filed specification provides proper antecedent basis for the claimed subject matter that has been asserted as not having proper antecedent basis. Thus, claims 1-20 comply with the written description requirement. 
Response to Office Action PAGE 13 OF 24 Attorney Docket No. 1535-316 
Consequently, Applicant respectfully requests that the Examiner withdraw this rejection. 

	Examiner is not persuaded. This argument refers back to the argument regarding the objection to the specification (above), and it is unpersuasive for the same reasons. Applicant has not shown that the specification provides clear antecedent basis for the claimed subject matter which was amended into the application later than the filing date, and therefore this is new matter that is properly rejected under §112(a), as detailed above. This rejection is properly MAINTAINED.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 line(s) 8-14 recite(s) the limitations "determining whether the first elements of the second data set include a first repeated value" and “generating an order of execution sequence that includes applying the first repeated value once to the first data set for the macro operation to generate a result based on the second data set being determined to include the first repeated value…”. This appears to be broken when the “determining whether the first elements of the second data set include a first repeated value” results in determining that a first repeated value is not included, because then the “applying the first repeated value” cannot work since no repeated value has been identified, and whatever “result” the generated “order of execution” produces cannot be “based on the second data set being determined to include the first repeated value”. It isn’t clear what happens, and so the claim is broken when this happens.
Claim 11 lines 10-15 are broken and unclear for the same reasons given for claim 1 above.
Claim 19 lines 9-14 are broken and unclear for the same reasons given for claim 1 above.
Claims 2-10, 12-18, and 20 are rejected due to depending upon a rejected claim as they do not overcome the issues raised above.
Appropriate corrections are required.
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. In Re page 14, applicant argues that “if it is determined that there is no first repeated value, then what happens is not the claimed subject matter. That is, Applicant is not claiming what happens it is determined that there is no first repeated value.”
	Examiner disagrees. Even if the “determining whether the first elements of the second data set include a first repeated value” finds that there are no repeated values, the independent claims as written still each require “generating an order of execution sequence … to generate a result, based on the second data set being determined to include the first not analogous to applicant’s argument about power not being claimed, because the claims do not recite anything that causes the claim to become broken based upon this argument. 
This rejection can be overcome as follows, if applicant can identify support in the specification for this (as examiner has not found support):
Claim 1 line 8: Change “determining whether” to – determining that –.
Claim 11 line 10: Change “determining whether” to – determining that –.
Claim 19 line 9: Change “determining whether” to – determining that –.
With such an amendment, applicant’s argument quoted above would be accurate and persuasive, but since that is not how the claims read, the rejection under §112(b) is properly MAINTAINED. (It appears that such an amendment would still lack proper antecedent basis in the specification and would still be considered new matter under §112(a).)


PRIOR ART
Response to Arguments
Applicant’s arguments, see pages 14-23, filed 2/4/2021, with respect to the rejection under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1-2 under §103 has been withdrawn. 


Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125